Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED PLAN SUPPORT AGREEMENT

This AMENDED AND RESTATED PLAN SUPPORT AGREEMENT (this “Agreement”) is made and
entered into as of December 17, 2014 by and among (i) Dendreon Corporation (the
“Company”) and its subsidiaries signatory hereto (collectively, and together
with the Company, the “Debtors”), and (ii) each of the undersigned holders (the
“Supporting Noteholders”) of the Company’s 2016 Notes issued under the First
Supplemental Indenture, dated January 20, 2011, to the Base Indenture, dated
March 16, 2007, with The Bank of New York Mellon Trust Company, N.A., as trustee
(the “2016 Notes”), and amends, restates, and replaces in its entirety that
certain Plan Support Agreement dated November 9, 2014. Each of the Debtors and
the Supporting Noteholders is referred to herein as a “Party” and collectively
as the “Parties”.

RECITALS

WHEREAS, the Debtors have determined that a restructuring of their obligations
under the 2016 Notes and certain other obligations of the Debtors is necessary
and would be in the best interests of the Debtors and their stakeholders;

WHEREAS, each of the Parties desires to consummate such restructuring in
accordance with the terms of the term sheet attached as Exhibit A hereto (the
“Plan Term Sheet”) and the terms of this Agreement (such restructuring, the
“Restructuring”);

WHEREAS, as of the date of this Agreement, the Debtors are obligated to, among
other parties, the holders of the 2016 Notes in the aggregate principal amount
of $287,958,000 (plus accrued and unpaid interest);

WHEREAS, the Restructuring will be effected through the commencement of chapter
11 bankruptcy cases for the Debtors in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”);

WHEREAS, each of the Parties desires to work together to complete the
negotiation of the terms of the documents necessary to confirm and consummate
the Plan; and

WHEREAS, this Agreement is not intended to be and shall not be deemed to be a
solicitation for votes to the Plan.

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the Parties, intending to
be legally bound, hereby agrees as follows:

1. Definitions and Interpretation.

(a) The following terms used in this Agreement shall have the following
definitions:

“2016 Notes” has the meaning set forth in the preamble hereof.



--------------------------------------------------------------------------------

“Actual Net Revenue” has the meaning set forth in Section 6(f) hereof.

“Agreement” has the meaning set forth in the preamble hereof. For the avoidance
of doubt, this Agreement includes the Plan Term Sheet.

“Bankruptcy Cases” means proceedings under chapter 11 of the Bankruptcy Code for
the Debtors.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101-1532.

“Bankruptcy Court” has the meaning set forth in the recitals hereof.

“Bidding Procedures” means the bidding procedures in the form attached as
Exhibit 1 to the Plan Term Sheet.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by law or other governmental action to close.

“Company” has the meaning set forth in the preamble hereof.

“Competitive Process” has the meaning set forth in Section 2(a) hereof.

“Debtors” has the meaning set forth in the preamble hereof.

“Disclosure Statement” means a disclosure statement with respect to the Plan
consistent with the requirements of section 1125 of the Bankruptcy Code.

“Effective Date” means the effective date of the Plan.

“Grace Period” has the meaning set forth in Section 10(a) hereof.

“Joinder” has the meaning set forth in Section 7(b) hereof.

“Material Adverse Effect” means any event or condition that, individually or in
the aggregate, has had or would reasonably be expected to have a material
adverse effect on the business, assets, liabilities or results of operations of
the Company and its subsidiaries, taken as a whole (other than as a result of
the events or conditions leading up to and following commencement of the
Bankruptcy Cases and the continuation and prosecution thereof), excluding the
effects of events or conditions, either alone or in combination, resulting from
or arising out of (i) any liabilities to be not assumed under the Plan,
(ii) changes in general economic, financial or securities markets or
geopolitical conditions, (iii) general changes or developments in macroeconomic
conditions or the industries and markets in which the Company or its
subsidiaries operate, (iv) the entry into this Agreement, the announcement of
the Restructuring, the identity of any of the Supporting Noteholders or the
consummation of the transactions contemplated by this Agreement, including
termination of, reduction in or similar negative impact on relationships,
contractual or otherwise, with any customers, suppliers,

 

- 2 -



--------------------------------------------------------------------------------

distributors, licensors, licensees, partners or employees of the Company and its
subsidiaries, (v) any actions required to be taken or omitted by any Debtor
under this Agreement (including any action taken or omitted at the request of
the Supporting Noteholders) or any action or omission by any Supporting
Noteholder in breach of this Agreement, (vi) changes in (or proposals to change)
any applicable laws, rules or regulations or applicable accounting regulations
or principles or the enforcement or interpretation thereof, (vii) any outbreak
or escalation of hostilities or war or any act of terrorism or natural disaster
or act of God and (viii) any failure of the Company and its subsidiaries to meet
any budgets, plans, projections or forecasts (internal or otherwise); provided,
however, that any event or condition referred to in clauses (ii), (iii) or
(vii) shall not be excluded pursuant to such clauses to the extent (and only to
the extent) it disproportionately adversely affects the Company and its
subsidiaries, taken as a whole, relative to other similarly situated companies
in the industries and countries and regions in which the Company and its
subsidiaries operate.

“Measurement Date” means the last day of each calendar month following the
Petition Date and at least 15 days prior to the Effective Date.

“Minimum Net Revenue” means, with respect to a given calendar month, the
applicable amount set forth on Exhibit B attached hereto.

“Party” or “Parties” has the meaning set forth in the preamble hereof.

“Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

“Petition Date” means the date on which the Debtors commence the Bankruptcy
Cases.

“Plan” means the chapter 11 plan of reorganization that implements the
Restructuring.

“Plan Documents” means the Plan, the Disclosure Statement, the orders in respect
of the Bidding Procedures and the sale of all or substantially all of the
non-cash assets of the Debtors contemplated by the Bidding Procedures and the
motions related thereto, and all exhibits, schedules, and other documents
ancillary thereto, and any amendments or supplements to any of the foregoing,
all of which shall be consistent in all material respects with this Agreement.

“Plan Support Agreement Assumption Motion” has the meaning set forth in
Section 6(d) hereof.

“Plan Term Sheet” has the meaning set forth in the recitals hereof and includes
the Bidding Procedures.

“Prepetition Noteholder Claims” means any claim arising under the 2016 Notes.

“Qualified Marketmaker” means any Person that holds itself out to the public or
to applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Prepetition Noteholder
Claims in its capacity as a broker-dealer or market maker for such claims and is
in fact regularly in the business of making a market in such claims.

 

- 3 -



--------------------------------------------------------------------------------

“Requisite Supporting Noteholders” means, as of any date of determination,
Supporting Noteholders holding at least two-thirds in amount of the Prepetition
Noteholder Claims held by all Supporting Noteholders.

“Restructuring” has the meaning set forth in the recitals hereof.

“Solicitation” means the Debtors’ formal request for acceptances of the Plan,
consistent with section 1125 and 1126 of the Bankruptcy Code, rules 3017 and
3018 of the Federal Rules of Bankruptcy Procedure, and applicable non-bankruptcy
law.

“Supporting Noteholders” has the meaning set forth in the preamble hereof.

“Termination Date” has the meaning set forth in Section 10(a) hereof.

“Termination Event” means any event specified in Section 10(a) hereof.

“Transfer” means any assignment, sale, transfer, loan, pledge or encumbrance of
any Prepetition Noteholder Claim or grant of any option thereon or any right or
interest (voting or otherwise) therein, or any agreement to effect any of the
foregoing; provided that the granting of any liens or encumbrances in favor of a
bank or broker-dealer holding custody of securities in the ordinary course of
business and which lien or encumbrance is released upon the disposition of such
securities shall not be considered a Transfer.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., and any
successor trustee under the 2016 Notes.

(b) Other Interpretive Provisions. The word “include” and its various forms
shall be read as if followed by the phrase “without limitation”. “Will” and
“shall” have the same meaning. Where appropriate in context, terms used in this
Agreement shall include both the singular and the plural. Headings are for
convenience only and shall not affect the interpretation of this Agreement.

2. The Restructuring; Incorporation of the Term Sheet.

(a) The Restructuring will be accomplished pursuant to a Plan consistent with
the Plan Term Sheet, which Plan will provide for three alternative plan
structures to effect the Restructuring as set forth in the Plan Term Sheet,
following a competitive process by the Debtors as set forth in the Plan Term
Sheet pursuant to the Bidding Procedures (the “Competitive Process”).

(b) The Plan Term Sheet is incorporated herein by reference and is made part of
this Agreement. If the terms as set forth in the Plan Term Sheet and this
Agreement are inconsistent, this Agreement shall govern. If the terms as set
forth in the Plan and this Agreement are inconsistent, the terms of the Plan
shall govern.

 

- 4 -



--------------------------------------------------------------------------------

3. Implementation of the Restructuring.

(a) The Debtors will effectuate the Restructuring by commencing the Bankruptcy
Cases, as provided in this Section 3. Subsidiaries of the Company other than the
Debtors shall not commence chapter 11 cases.

(b) Following the execution of this Agreement, each Supporting Noteholder and
the Debtors shall negotiate in good faith the terms of the Plan and Disclosure
Statement, which shall be consistent in all material respects with this
Agreement and shall be in form and substance reasonably satisfactory to each
Supporting Noteholder and the Debtors.

(c) The Debtors shall file the Plan and the Disclosure Statement as promptly as
practicable after the Petition Date.

(d) This Agreement is not and shall not be deemed to be a solicitation of
acceptances of the Plan. The acceptances of holders of claims will not be
solicited until after the forms of the Plan and Disclosure Statement have been
agreed to by each Supporting Noteholder and the Debtors, and such Solicitation
shall occur in accordance with the applicable provisions of the Bankruptcy Code
and applicable non-bankruptcy law.

4. Consultation and Cooperation. The Debtors and each Supporting Noteholder
agree to reasonably consult and cooperate with each other, including through
their respective counsel or other advisors, in connection with any analyses,
appearances, presentations, briefs, filings, arguments, or proposals made or
submitted by any such Party to the Bankruptcy Court or parties in interest in
the Bankruptcy Cases.

5. Effectiveness. This Agreement shall become effective on the date upon which
(a) counterparts of this Agreement have been duly executed by each of the
Debtors and the Supporting Noteholders listed on the signature pages hereto and
(b) such counterparts have been exchanged by the Parties. This Agreement shall
not be binding on or enforceable against any Party, and no Party shall have any
rights or obligations under this Agreement until this Agreement has become
effective in accordance with this Section 5.

6. Agreements of the Debtors. Subject to the terms and conditions hereof, and
for so long as no Termination Date shall have occurred, and except as the
applicable Supporting Noteholders may expressly release the Debtors in writing
from any of the following obligations:

(a) Subject to the existence of an effective confidentiality agreement described
in the next sentence, the Debtors shall promptly provide to counsel to the
Supporting Noteholders, and to such other advisors as directed, such information
and due diligence materials as any of the Supporting Noteholders and their
advisors reasonably request to evaluate the transactions contemplated by this
Agreement, including concerning the Competitive Process, and shall cause its
management and advisors to meet with the Supporting Noteholders and their
advisors at reasonable times upon request of any of the Supporting Noteholders
for purposes of reasonably discussing such information and due diligence
materials and reasonably consulting with respect to the Competitive Process;
provided, however, this Section 6(a) shall not entitle any Supporting Noteholder
that may evaluate or consider submitting a potential bid in the Competitive
Process to access to information or due diligence materials, which access will
be

 

- 5 -



--------------------------------------------------------------------------------

subject to and in accordance with the Bidding Procedures, or to any opportunity
to consult with the Debtors in connection with the Competitive Process not
provided to other bidders in such process in accordance with the Bidding
Procedures. Information and materials provided under this Section 6(a) following
the commencement of the Bankruptcy Cases will be subject to (i) in the case of
advisors to the applicable Supporting Noteholders, the existing confidentiality
agreements with Brown Rudnick LLP and Jefferies LLC, as the case may be, or a
substantially identical confidentiality agreement to be executed between another
advisor and the Company, and (ii) in the case of a Supporting Noteholder, a
confidentiality agreement in form reasonably acceptable to the Company and such
Supporting Noteholder and substantially similar to such Supporting Noteholder’s
existing confidentiality agreement with the Company.

(b) The Debtors hereby agree (i) to prepare the Plan Documents, (ii) to provide
draft copies of the Plan Documents to counsel for the Supporting Noteholders
within a reasonable amount of time prior to the date the Debtors plan to file
such documents with the Bankruptcy Court and (iii) that they shall, except in
circumstances where it is not reasonably practicable to do so, provide draft
copies of all other motions, applications, and other documents the Debtors
intend to file with the Bankruptcy Court to counsel for the Supporting
Noteholders within a reasonable amount of time prior to the date the Debtors
plan to file such documents with the Bankruptcy Court, and shall reasonably
consult in good faith with counsel to the Supporting Noteholders regarding the
form and substance of any such proposed filing.

(c) The Debtors agree to use commercially reasonable efforts to (i) complete the
Restructuring under the Plan Documents, (ii) take all necessary and appropriate
actions in furtherance of the Restructuring and all other actions contemplated
under this Agreement or the Plan Documents, (iii) obtain all required regulatory
approvals and third-party approvals, consents, and/or waivers for the
Restructuring, and (iv) not take any actions materially inconsistent with this
Agreement or the Plan Documents.

(d) Within one Business Day following the Petition Date, the Debtors shall file
a motion (the “Plan Support Agreement Assumption Motion”) with the Bankruptcy
Court seeking, in connection with the Bankruptcy Cases, (i) to assume this
Agreement and (ii) the authority to pay, when due and payable, the respective
reasonable and documented accrued and ongoing expenses incurred by the
Supporting Noteholders in connection with the Restructuring.

(e) Except as contemplated by this Agreement or as required by, arising out of,
relating to or resulting from the Bankruptcy Cases, the Debtors shall use
commercially reasonable efforts to conduct their respective businesses in the
ordinary course of business, taking into account their status as debtors in
possession.

(f) Within 15 days following the end of each calendar month after the Petition
Date, the Debtors shall deliver to counsel for the Supporting Noteholders a
written statement prepared in good faith setting forth the Company’s unaudited
consolidated net revenue for such calendar month (the amount for a given
calendar month as set forth in such written statement, the “Actual Net
Revenue”).

 

- 6 -



--------------------------------------------------------------------------------

7. Agreements of Each Supporting Noteholder.

(a) Subject to the terms and conditions hereof and for so long as no Termination
Date shall have occurred, and except as the Debtors may expressly release each
Supporting Noteholder in writing from any of the following obligations, each of
the Supporting Noteholders shall:

(i) (A) deliver its duly executed and completed ballot voting its Prepetition
Noteholder Claims in favor of the Plan on a timely basis, provided that its vote
on the Plan has been properly solicited pursuant to applicable non-bankruptcy
law and sections 1125 and 1126 of the Bankruptcy Code and rules 3017 and 3018 of
the Federal Rules of Bankruptcy Procedure; and (B) not change or withdraw such
agreement or vote (or cause or direct such agreement or vote to be changed or
withdrawn), provided that such agreement and vote shall be revoked and withdrawn
and deemed void ab initio upon occurrence of a Termination Event that is not
timely waived or cured, other than a Termination Event caused by a breach by
such Supporting Noteholder;

(ii) not object to, delay, impede, or take any other action to interfere,
directly or indirectly, with the Plan Documents, the Competitive Process
(including any motion seeking approval of the orders in respect of the Bidding
Procedures and the sale of all or substantially all of the non-cash assets of
the Debtors contemplated by the Bidding Procedures), or the approval,
confirmation or consummation of the Plan and the Restructuring, or propose,
file, support, or vote for, directly or indirectly, any restructuring, workout,
or chapter 11 plan for any of the Debtors other than the Plan; provided,
however, that each Supporting Noteholder shall reserve the right to object to
any motion filed by the Debtors with the Bankruptcy Court to the extent the
relief contemplated by such motion is inconsistent with the terms of this
Agreement;

(iii) not take any other action, including initiating or joining in any legal
proceeding, that is materially inconsistent with the Supporting Noteholders’
obligations under this Agreement; and

(iv) authorize any actions by the Trustee necessary to implement any of the
obligations of the Supporting Noteholders under this Agreement and to effectuate
the Restructuring in accordance therewith; provided that nothing in the
Agreement shall be construed to require any Supporting Noteholder to indemnify
the Trustee.

(b) Each Supporting Noteholder hereby agrees that, following delivery of its
signature page until the termination of this Agreement, it shall not Transfer
any or all of its Prepetition Noteholder Claims unless, (i) the transferee is a
Supporting Noteholder or (ii) simultaneously with such Transfer, the transferee
delivers to the Parties to this Agreement an

 

- 7 -



--------------------------------------------------------------------------------

executed joinder substantially in the form attached hereto as Exhibit C (the
“Joinder”) whereby such transferee agrees in writing to be bound by the terms of
this Agreement, in which case such transferee shall be deemed to be a Supporting
Noteholder for all purposes herein from and after the date on which such joinder
is executed. Notwithstanding the foregoing, any transferee that specifies in the
documentation executed in connection with the transfer by a Supporting
Noteholder of Prepetition Noteholder Claims that it is acting as a Qualified
Marketmaker shall not be required to execute a Joinder in connection with such
Transfer if such Qualifying Marketmaker transfers such Prepetition Noteholder
Claims within five Business Days; provided, however, that such Qualified
Marketmaker shall require any transferee of Prepetition Noteholder Claims to
execute a Joinder in connection with such Transfer unless such transferee is a
Supporting Noteholder. Promptly upon any Transfer of any Prepetition Noteholder
Claims to a Qualified Marketmaker (and in any event within four Business Days
following such Transfer), a Supporting Noteholder shall notify the Debtors in
writing of the date of such Transfer, the identity of the transferee and the
amount of Prepetition Noteholder Claims. Notwithstanding anything to the
contrary in this Section 7(b), no transferee of a Supporting Noteholder (either
directly or through a Qualified Marketmarker) that is Deerfield Management
Company, L.P. or a fund managed by such entity shall be required to execute a
Joinder, and neither Deerfield Management Company, L.P. nor any fund managed by
such entity shall be permitted to become a Supporting Noteholder under this
Agreement. Any Transfer of any Prepetition Noteholder Claim that does not comply
with this Section 7(b) shall be deemed void ab initio.

(c) Nothing in this Agreement shall be deemed to limit or restrict the ability
or right of a Supporting Noteholder or any non-public controlled affiliate of
the foregoing to purchase or take assignment of any additional Prepetition
Noteholder Claims; provided, however, that, in the event a Supporting Noteholder
or any non-public controlled affiliate of the foregoing purchases or takes
assignment of any such additional Prepetition Noteholder Claims after the date
hereof, such additional Prepetition Noteholder Claims shall immediately upon
such acquisition become subject to the terms of this Agreement without any
further action being required (or, in the case of a purchase by a non-public
controlled affiliate of a Supporting Noteholder (other than an affiliate acting
solely in its capacity as a Qualified Marketmaker) such Supporting Noteholder,
as applicable, shall cause its non-public controlled affiliate to become subject
to the terms of this Agreement in connection with such purchased claims). For
purposes of this Section 7(c), a “non-public controlled affiliate” of a
Supporting Noteholder shall not include any such entity that is subject to an
investment restriction that, as determined in good faith by its investment
manager, limits its ability to hold illiquid equity securities that would be
inconsistent with consummation of a Stand-Alone Plan (as defined in the Plan
Term Sheet).

(d) Each Supporting Noteholder agrees that it will consent to, and not opt out
of, any mutual release, exculpation or indemnification provision contained in
the Plan that is consistent with the Plan Term Sheet.

8. Representations and Warranties.

(a) Each Supporting Noteholder represents and warrants, severally and not
jointly, to the Debtors that the following statements are true, correct, and
complete as of the date hereof:

(i) such Supporting Noteholder is the sole legal owner, beneficial owner, or
holder of investment and voting authority over the aggregate amount of
Prepetition Noteholder Claims set forth below its name on the signature pages
hereto, and does not legally or beneficially own, or hold investment or voting
authority over, any other Prepetition Noteholder Claims;

 

- 8 -



--------------------------------------------------------------------------------

(ii) such Supporting Noteholder has made no prior Transfer of and has not
entered into any agreement or arrangement with respect to its Prepetition
Noteholder Claims or the 2016 Notes underlying its Prepetition Noteholder
Claims, except for any agreement or arrangement that could not reasonably be
expected to materially and adversely affect its ability to perform its
obligations hereunder; and

(iii) such Supporting Noteholder (A) is a sophisticated investor with respect to
the transactions described in this Agreement with sufficient knowledge and
experience in financial and business matters and is capable of evaluating the
merits and risks of owning and investing in securities (including any securities
that may be issued in connection with the transactions contemplated by the
Plan), in making an informed decision with respect thereto and has made its own
analysis and decision to enter into this Agreement, (B) is an “accredited
investor” within the meaning of Rule 501 of the Securities Act of 1933, as
amended, and (C) with respect to any new equity in the reorganized Company that
may be acquired under a Stand-Alone Plan (as defined in the Plan Term Sheet), is
not acquiring such new equity with a view to a distribution in violation of
applicable securities laws.

(b) Each Party represents and warrants, severally and not jointly, to the other
Parties that the following statements, as applicable, are true, correct, and
complete as of the date hereof:

(i) It has all requisite, individual, corporate, partnership, or limited
liability company power and authority to enter into this Agreement and to carry
out the transactions contemplated hereby, and to perform its obligations
hereunder;

(ii) To the extent applicable, it is duly organized, validly existing, and in
good standing under the laws of its state or jurisdiction of organization;

(iii) To the extent applicable, the execution and delivery of this Agreement and
the performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership, or limited liability company action on its
part;

 

- 9 -



--------------------------------------------------------------------------------

(iv) Subject to obtaining each of the approvals and consents set forth in
Section 8(b)(v), the execution, delivery and performance of this Agreement does
not and shall not (A) violate any provision of law, rule, or regulation
applicable to it, except to the extent the failure to comply therewith could not
reasonably be expected to materially and adversely affect its ability to perform
its obligations hereunder; (B) to the extent applicable, violate its articles or
certificate of incorporation, bylaws, or other organizational documents, except
as contemplated in the Plan Documents; or (C) conflict with, result in a breach
of, or constitute (with due notice or lapse of time or both) a default under any
material contractual obligation to which it or any of its subsidiaries is a
party, except in the case of the Debtors to the extent such contractual
obligation relates to the 2016 Notes or related loan documents or the filing of
a case under the Bankruptcy Code or insolvency of the Debtors;

(v) The execution, delivery, and performance by it of this Agreement does not
and shall not require any registration or filing with, consent or approval of,
or notice to, or other action to, with or by, any federal, state, or other
governmental authority or regulatory body, except such filings, approvals, and
consents as (A) may be necessary or required under antitrust or federal
securities laws or regulations; (B) may be necessary and/or required under any
laws or regulations of any state; or (C) may be necessary or required in
connection with the commencement of the Bankruptcy Cases, the approval of the
Disclosure Statement, and the confirmation and effectiveness of the Plan; and

(vi) Subject in the case of the Debtors to entry of the Plan Support Agreement
Assumption Motion, this Agreement is a legally valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms.

9. Survival of Agreement. Each of the Parties acknowledges and agrees that
(a) this Agreement is being executed in connection with negotiations concerning
the Restructuring and in contemplation of the commencement of the Bankruptcy
Cases; (b) the automatic termination of this Agreement in accordance with the
Termination Events set forth in Section 10 hereof will not violate the automatic
stay provisions of the Bankruptcy Code; and (c) each Party hereto hereby waives
its right to assert a contrary position in the Bankruptcy Cases with respect to
the foregoing.

10. Termination.

(a) This Agreement shall automatically terminate on the third Business Day (such
date, a “Termination Date”) following any of the termination events set forth in
clauses (i) through (xxi) below (each a “Termination Event”), unless such
termination is waived or modified in writing by the applicable Party or Parties
within such three Business Day period (the “Grace Period”), as set forth below,
in which case the Termination Event so waived shall be deemed not to have
occurred, this Agreement shall be deemed to continue in full force and

 

- 10 -



--------------------------------------------------------------------------------

effect, and the rights and obligations of the Parties hereto shall be restored,
subject to any modification set forth in such waiver; provided that this
Agreement shall automatically terminate on the date of any Termination Event set
forth in clauses (ix), (x), (xii), (xx) and (xxi) without application of the
Grace Period. The waiver or consent for modification of the Requisite Supporting
Noteholders but not the Debtors, shall be required with respect to any of the
Termination Events set forth in clauses (i) through (xi), and (xiii) through
(xvii) below. The waiver or consent for modification of the Debtors but not any
of the Supporting Noteholders shall be required with respect to the Termination
Events set forth in clauses (xviii) and (xix) below. Except for the Termination
Events set forth in clauses (ix), (x), (xii), (xx) and (xxi) which shall not be
subject to the Grace Period, each Termination Event and, as applicable,
Termination Date shall be subject to the Grace Period. Upon the commencement of
the Grace Period, the terminating Party shall give written notice to the
allegedly breaching Party, and during the Grace Period the allegedly breaching
Party shall have the opportunity to cure such alleged breach.

(i) The Plan and Disclosure Statement (consistent with this Agreement and the
Term Sheet) are not in form and substance reasonably satisfactory to the
Requisite Supporting Noteholders by the date Solicitation commences; provided,
however, that all documents applicable to the reorganized Company in the event
of a Stand-Alone Plan (as defined in the Plan Term Sheet) must be satisfactory
to the Requisite Supporting Noteholders in all respects;

(ii) The Debtors have not commenced the Bankruptcy Cases by November 12, 2014;

(iii) The Bankruptcy Court has not entered an order approving the Plan Support
Agreement Assumption Motion on or before December 18, 2014;

(iv) The Bankruptcy Court has not entered an order approving the Bidding
Procedures on or before December 18, 2014;

(v) The Plan and the Disclosure Statement shall not have been filed with the
Bankruptcy Court within 15 days following the Bid Deadline;

(vi) The Debtors have not commenced Solicitation by March 15, 2015;

(vii) The Plan shall not have been confirmed by the Bankruptcy Court by May 15,
2015;

(viii) The Plan is modified in any material manner that is not reasonably
acceptable to the Requisite Supporting Noteholders; provided, however, that the
organizational documents and shareholder agreement applicable to the reorganized
Company in the event of a Stand-Alone Plan (as defined in the Plan Term Sheet),
and any modifications thereto, must be satisfactory to the Requisite Supporting
Noteholders in all respects;

(ix) Any of the Bankruptcy Cases is dismissed or converted to a case under
chapter 7 of the Bankruptcy Code;

 

- 11 -



--------------------------------------------------------------------------------

(x) The Bankruptcy Court shall have entered an order appointing, in respect of
any of the Debtors, (A) a trustee under chapter 11 of the Bankruptcy Code, (B) a
responsible officer, or (C) an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in subclauses (3) and
(4) of section 1106(a)) under section 1106(b) of the Bankruptcy Code; provided
that the appointment of any of the parties identified in the immediately
preceding clauses (A) through (C) shall not result in a Termination Event
enforceable by any Supporting Noteholder that requested or supported such
appointment;

(xi) The Bankruptcy Court shall have entered an order terminating the Debtors’
exclusive right to file or solicit acceptances of a plan; provided that such
termination of the Debtors’ rights shall not result in a Termination Event
enforceable by any Supporting Noteholder that requested or supported such
termination or by any Supporting Noteholder that opposed any extension of the
Debtors’ exclusive periods to file or solicit acceptance of the plan;

(xii) Any governmental authority, including the Bankruptcy Court, or any other
regulatory authority or court of competent jurisdiction, enters a final,
non-appealable judgment or order (A) declaring this Agreement or any material
portion hereof to be unenforceable, (B) preventing consummation of the Plan or
the Restructuring or any material portion thereof or (C) that grants relief that
is inconsistent with this Agreement and materially adverse to the Supporting
Noteholders;

(xiii) The Debtors withdraw the Plan or any of the Debtors publicly announces
its intention not to support the Plan, or the Debtors file any motion or
pleading with the Bankruptcy Court that is inconsistent in any material respect
with this Agreement;

(xiv) The orders of the Bankruptcy Court approving the Disclosure Statement or
confirming the Plan are stayed, reversed, vacated, or otherwise modified in a
material manner for greater than 14 days;

(xv) Any material breach of any provision of this Agreement by any of the
Debtors (including any such material breach resulting from an action or
forbearance pursuant to Section 11 hereof); provided that such Termination Event
shall be deemed to have occurred only upon receipt of written notice by such
Debtor of such breach from the Requisite Supporting Noteholders (provided that
none of such Supporting Noteholders is then in material breach of its
obligations hereunder), and such breach, if capable of being cured, remains
uncured for a period of five Business Days;

(xvi) Any event or condition shall have occurred that, individually or in the
aggregate, has resulted in a Material Adverse Effect that is continuing;

 

- 12 -



--------------------------------------------------------------------------------

(xvii) As of any Measurement Date commencing on December 31, 2014 and based on
the information set forth in the written statements delivered pursuant to
Section 6(f) hereof, (A) the Actual Net Revenue for the calendar month ending on
such Measurement Date plus the Actual Net Revenue for the immediately preceding
calendar month, is less than (B) the Minimum Net Revenue for the calendar month
ending on such Measurement Date plus the Minimum Net Revenue for the immediately
preceding calendar month;

(xviii) Any material breach of this Agreement by any of the Supporting
Noteholders; provided that no breach by a Supporting Noteholder or Supporting
Noteholders (including for this purpose any transferee of a Supporting
Noteholder that is an affiliate of such Supporting Noteholder) holding less than
$10 million in aggregate principal amount of the Prepetition Noteholder Claims
shall serve as the basis for termination of this Agreement pursuant to this
clause (xviii) of Section 10(a); and provided further, that such Termination
Event shall be deemed to have occurred only upon receipt of written notice by
such Supporting Noteholder of such breach from the Debtors (provided that none
of the Debtors are then in material breach of their obligations hereunder), and
such breach, if capable of being cured, remains uncured for a period of five
Business Days;

(xix) The Debtors’ delivery of written notice to the Supporting Noteholders
terminating this Agreement as the Debtors determine to be required pursuant to
Section 11;

(xx) The Debtors and the Requisite Supporting Noteholders shall have agreed in
writing to terminate this Agreement; or

(xxi) The Effective Date does not occur on or before June 1, 2015; provided,
however, that if on June 1, 2015 all conditions to effectiveness have been or
could be satisfied other than the expiration or termination of any waiting
period (or any extension thereof) under applicable antitrust laws, then this
Agreement shall remain in effect until such condition is satisfied but in no
event beyond December 31, 2015.

(b) If it has not already terminated, the Agreement shall terminate immediately
upon the Effective Date.

(c) Upon a termination of this Agreement in accordance with clauses (a) or
(b) of this Section 10, no Party hereto shall have any continuing liability or
obligation to any other Party hereunder and the provisions of this Agreement
shall have no further force or effect, except for the provisions in Sections 12,
13 and 15 through 23, each of which shall survive termination of this Agreement;
provided that no such termination shall relieve any Supporting Noteholder from
liability for its breach or non-performance of its obligations hereunder prior
to the date of such termination and the rights of any Party as it relates to
such breach or non-performance by any Supporting Noteholder shall be preserved
in the event of the occurrence of such breach or non-performance.

 

- 13 -



--------------------------------------------------------------------------------

11. Fiduciary Duties. Notwithstanding anything to the contrary herein, nothing
in this Agreement shall require the Debtors or any directors or officers of the
Debtors (in such person’s capacity as a director or officer of the Debtors) to
take any action, or to refrain from taking any action, to the extent such action
or forbearance is inconsistent with its or their fiduciary obligations under
applicable law, as determined after consultation with outside legal counsel.

12. No Third-Party Beneficiaries. This Agreement shall be solely for the benefit
of the Parties hereto, and no other Person shall be a third-party beneficiary
hereof.

13. Entire Agreement. As of the date this Agreement becomes effective, this
Agreement (and any confidentiality agreements entered into in connection
herewith or described in Section 6(a) hereof) constitutes the entire agreement
among the Parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof.

14. Amendment or Waiver.

(a) This Agreement may not be modified, altered, amended, waived, or
supplemented except by an agreement in writing signed by each of the Debtors and
the Requisite Supporting Noteholders. Notwithstanding the foregoing, this
Section 14(a) may not be modified, altered, or amended except in writing signed
by each of the Debtors and the Supporting Noteholders.

(b) Each of the Parties agrees to negotiate in good faith all amendments and
modifications to this Agreement as reasonably necessary and appropriate to
consummate the Restructuring. Such agreement shall not be deemed to prejudice or
limit in any way any Party’s rights under Section 10 of this Agreement.

(c) No waiver of any of the provisions of this Agreement shall be deemed or
constitute a waiver of any other provision of this Agreement, whether or not
similar, nor shall any waiver be deemed a continuing waiver.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, including all matters of
construction, validity, and performance without giving effect to the conflicts
of laws provisions thereof except New York General Obligations Law
Section 5-1401. Each Party hereby irrevocably submits to the jurisdiction of any
state court or federal court located in New York County, New York in respect of
any suit, action, or proceeding arising out of or relating to this Agreement,
and irrevocably accepts for itself and in respect of its property, generally and
unconditionally, jurisdiction of the aforesaid courts. Each Party irrevocably
waives, to the fullest extent it may effectively do so under applicable law, any
objection that it may now or hereafter have to the laying of venue of any such
suit, action or proceeding brought in any such court and any claim that any such
suit, action, or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of any Party to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against any other party in any other jurisdiction.
Notwithstanding the foregoing consent to New York jurisdiction, if the
Bankruptcy Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in any number of counterparts
and by different Parties in separate counterparts and by facsimile or other
electronic means, with the same effect as if all Parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together, and shall constitute one and the same instrument.

17. Assignment; Severability. Without limiting the obligations of each
Supporting Noteholder pursuant to Section 7(b) hereof, this Agreement is
intended to bind and inure to the benefit of the Parties and their respective
successors, assigns, heirs, executors, administrators and representatives. Any
term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction, shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only as broad as is
enforceable.

18. Specific Performance. It is understood and agreed by the Parties that money
damages would not be a sufficient remedy for any breach of this Agreement by any
Party and each non-breaching Party shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of any such breach, without the
necessity of proving the inadequacy of monetary damages as a remedy, including
an order of the Bankruptcy Court requiring any Party to comply promptly with any
of its obligations hereunder.

19. Representation by Counsel. Each Party acknowledges that it has had the
opportunity to be represented by counsel in connection with this Agreement and
the transactions contemplated by this Agreement. Accordingly, any rule of law or
any legal decision that would provide any Party with a defense to the
enforcement of the terms of this Agreement against such Party based upon lack of
legal counsel, shall have no application and is expressly waived.

20. Settlement Discussions. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties
hereto. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408, any applicable state rules of evidence and any
other applicable law, foreign or domestic, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement.

21. Confidentiality. Unless legally obligated by law, regulation, subpoena,
civil investigative demand, the rules of any regulatory authority or stock
exchange or other compulsory process (including in connection with any
governmental or third party approval of the Restructuring or in connection with
any litigation concerning the Restructuring), each of the Parties agrees and
acknowledges that, prior to the Petition Date, it will not disclose to any
Person the content or any term or provision of this Agreement, other than (a) to
the representatives of each such Party who are subject to an equivalent duty of
confidentiality (or, in the case of a

 

- 15 -



--------------------------------------------------------------------------------

Supporting Noteholder, to another Supporting Noteholder), in each case, in
connection with the transactions contemplated hereby or (b) in the case of a
Supporting Noteholder, as permitted by any existing confidentiality agreement
between such Supporting Noteholder and the Company, the provisions of which
shall control in all cases with respect to the obligations under this Section 21
prior to the Petition Date. Notwithstanding the foregoing, a Supporting
Noteholder may disclose the content or any term or provision of this Agreement,
without any notice to the other Parties, to a regulatory or self-regulatory
authority with jurisdiction over its operations generally in the course of such
authority’s routine examination or request. From and after the commencement of
the Bankruptcy Cases on the Petition Date, the Parties acknowledge and agree
that this Agreement and its contents shall be publicly disclosed by the Debtors,
whether in filings by the Debtors with the Bankruptcy Court regarding this
Agreement or by the Debtors under applicable law or stock exchange rule.

22. Fees. The Debtors shall reimburse or pay in cash, on a monthly basis, all
reasonable documented costs and expenses of the Supporting Noteholders,
including, without limitation, the fees, costs and expenses of (i) Brown Rudnick
LLP and Fox Rothschild LLP incurred prior to termination of this Agreement in
accordance with Section 10 hereof, and (ii) Jefferies LLC, which fees, costs and
expenses shall be payable pursuant to the terms set forth in the relevant
engagement letter with the Company and, for the avoidance of doubt, to the
extent that Jeffries is entitled to a fee tail in accordance with such
engagement letter, such fee tail will have the same priority as if the Jeffries’
engagement letter has been assumed by the Debtors. The Debtors’ reimbursement of
the legal fees of the Supporting Noteholders shall be limited to the reasonable
fees, costs and expenses of one counsel and one local counsel; provided, however
that the Supporting Noteholders reserve the right to retain additional counsel
and/or a consultant in the event that a Stand-Alone Plan (as defined in the Term
Sheet) is implemented, which retention, if any, shall be negotiated in good
faith with the Debtors. The Debtors shall pay such reasonable documented costs
and expenses of the Supporting Noteholders within fifteen (15) calendar days
after receipt by the Debtors of a reasonably detailed invoice, which invoice may
be redacted to protect privileged and/or material non-public information. In the
event that there is an objection to the payment of certain professional fees
and/or expenses of the Supporting Noteholders, the Debtors shall remain
obligated to pay those amounts not subject to an objection within such time
period. Unless otherwise ordered by the Bankruptcy Court, no recipient of such
payment shall be required to file with respect thereto any interim or final fee
application with the Bankruptcy Court.

23. Consideration. The Parties acknowledge that, other than the agreements,
covenants, representations, and warranties set forth herein and to be included
in the Plan Documents, no consideration shall be due or paid to any Supporting
Noteholder in exchange for its obligations under this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

24. Notice. Any notices or other communications in connection with this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered in person or upon confirmation of receipt when transmitted by email or
on receipt after dispatch by registered or certified mail, postage prepaid, or
on the next Business Day if transmitted by national overnight courier, addressed
in each case as follows:

(a) If to the Debtors:          Dendreon Corporation

 

   1301 2nd Avenue    Seattle, WA 98101    gcox@dendreon.com    Attention:
Gregory R. Cox With a copy to:            Skadden, Arps, Slate, Meagher & Flom
LLP    Four Times Square    New York, NY 10036    ken.ziman@skadden.com   
Attention: Ken Ziman, Esq.   

155 N. Wacker Drive

Chicago, IL, 60606

   felicia.perlman@skadden.com    Attention: Felicia Perlman, Esq.    500
Boylston Street    Boston, MA 02116    graham.robinson@skadden.com    Attention:
Graham Robinson, Esq.

(b) If to a Supporting Noteholder, to the address for such Supporting Noteholder
provided on the signature pages hereto.

 

With a copy to:            Brown Rudnick LLP    One Financial Center    Boston,
MA 02111    spohl@brownrudnick.com    Attention: Steven D. Pohl, Esq.    7 Times
Square    New York, NY 10036    jstorz@brownrudnick.com    Attention: John F.
Storz, Esq.

(Signature Pages Follow)

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

[Signature Pages To Be Attached]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

DENDREON CORPORATION By:  

/s/ Robert L. Crotty

  Name:   Robert L. Crotty   Title:   Executive Vice President, General Counsel
and Secretary

 

Signature Page to Plan Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

DENDREON DISTRIBUTION, LLC By:  

/s/ Robert L. Crotty

  Name:   Robert L. Crotty   Title:   Vice President, General Counsel and
Secretary

 

Signature Page to Plan Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

DENDREON HOLDINGS, LLC By:  

/s/ Robert L. Crotty

  Name:   Robert L. Crotty   Title:   Vice President, General Counsel and
Secretary

 

Signature Page to Plan Support Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

DENDREON MANUFACTURING, LLC By:  

/s/ Robert L. Crotty

  Name:   Robert L. Crotty   Title:   Vice President, General Counsel     and
Secretary

 

Signature Page to Plan Support Agreement



--------------------------------------------------------------------------------

ARISTEIA MASTER, L.P.       By: Aristeia Capital, L.L.C.       Its Investment
Manager       By:  

/s/ William R. Techar

    By:  

/s/ Andrew B. David

Name:   William R. Techar     Name:   Andrew B. David Title:   Manager, Aristeia
Capital, L.L.C.     Title:   General Counsel, Address:   136 Madison Avenue, 3rd
Floor       Aristeia Capital, L.L.C.   New York, NY 10016       Telephone:   212
842-8900       Facsimile:   212 842-8901      

 

Signature Page for Amended Plan Support Agreement



--------------------------------------------------------------------------------

COMPASS ESMA L.P.       By: Aristeia Capital, L.L.C.       Its Investment
Manager       By:  

/s/ William R. Techar

    By:  

/s/ Andrew B. David

Name:   William R. Techar     Name:   Andrew B. David Title:   Manager, Aristeia
Capital, L.L.C.     Title:   General Counsel, Address:   136 Madison Avenue, 3rd
Floor       Aristeia Capital, L.L.C.   New York, NY 10016       Telephone:   212
842-8900       Facsimile:   212 842-8901      

 

Signature Page for Amended Plan Support Agreement



--------------------------------------------------------------------------------

COMPASS TSMA L.P.       By: Aristeia Capital, L.L.C.       Its Investment
Manager       By:  

/s/ William R. Techar

    By:  

/s/ Andrew B. David

Name:   William R. Techar     Name:   Andrew B. David Title:   Manager, Aristeia
Capital, L.L.C.     Title:   General Counsel, Address:   136 Madison Avenue, 3rd
Floor       Aristeia Capital, L.L.C.   New York, NY 10016       Telephone:   212
842-8900       Facsimile:   212 842-8901      

 

Signature Page for Amended Plan Support Agreement



--------------------------------------------------------------------------------

Windermere Ireland Fund, PLC       By: Aristeia Capital, L.L.C.       Its
Investment Manager       By:  

/s/ William R. Techar

    By:  

/s/ Andrew B. David

Name:   William R. Techar     Name:   Andrew B. David Title:   Manager, Aristeia
Capital, L.L.C.     Title:   General Counsel, Address:   136 Madison Avenue, 3rd
Floor       Aristeia Capital, L.L.C.   New York, NY 10016       Telephone:   212
842-8900       Facsimile:   212 842-8901      

 

Signature Page for Amended Plan Support Agreement



--------------------------------------------------------------------------------

EMPYREAN CAPITAL PARTNERS, LP By:  

/s/ C. Martin Meekins

Name:   C. Martin Meekins Title:   Authorized Person Address   10250
Constellation Boulevard, Suite 2950   Los Angeles, CA 90067 Telephone:   (310)
843-3000 Facsimile:   (310) 843-3099

 

Signature Page for Amended Plan Support Agreement



--------------------------------------------------------------------------------

PARTNER FUND MANAGEMENT, L.P., for each of the below funds as its investment
advisor   PFM Healthcare Master Fund, L.P.   PFM Healthcare Opportunities Master
Fund, L.P.   PFM Oncology Opportunities Master Fund, L.P.   PFM Diversified
Master Fund, L.P. By:    

/s/ Kimberly A. Summe

Name:     Kimberly A. Summe Title:     Chief Operating Officer and General
Counsel Address     Four Embarcadero Center, Suite 3500     San Francisco, CA
94111 Telephone:     (415) 281-1025 Facsimile:     (415) 281-1070 PARTNER
INVESTMENT MANAGEMENT, L.P., for each of the below funds as its investment
advisor   Partner Healthcare Principals Fund L.P.   PFM Diversified Principals
Fund, L.P.  

PFM Diversified Eureka L.P.

By:

   

/s/ Kimberly A. Summe

Name:

    Kimberly A. Summe

Title:

    Chief Operating Officer and General Counsel

Address

    Four Embarcadero Center, Suite 3500     San Francisco, CA 94111

Telephone:

    (415) 281-1025

Facsimile:

    (415) 281-1070

 

Signature Page for Amended Plan Support Agreement



--------------------------------------------------------------------------------

WOLVERINE FLAGSHIP FUND TRADING LIMITED By:  

/s/ Ken Nadel

Name:   Ken Nadel Title:   Chief Operating Officer, Wolverine Asset Mgmt,   its
investment advisor Address   175 W. Jackson Blvd., Suite 340   Chicago, IL 60604
Telephone:   312 884-3505 Facsimile:   312 884-4401

 

Signature Page for Amended Plan Support Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PLAN TERM SHEET

(to be attached)



--------------------------------------------------------------------------------

Dendreon Corporation

Summary Of Principal Terms Of Proposed Plan

(This “Plan Term Sheet”)

THIS PLAN TERM SHEET SUMMARIZES TERMS AND CONDITIONS OF A PROPOSED RESTRUCTURING
OF THE DEBTORS (AS DEFINED BELOW). THE TERMS SET FORTH IN THIS PLAN TERM SHEET
ARE BEING PROVIDED AS PART OF A COMPREHENSIVE COMPROMISE, EACH ELEMENT OF WHICH
IS CONSIDERATION FOR THE OTHER ELEMENTS AND AN INTEGRAL ASPECT OF THE PROPOSED
RESTRUCTURING OF THE DEBTORS. THE PROPOSED RESTRUCTURING DESCRIBED HEREIN WOULD
BE IMPLEMENTED BY MEANS OF A “PREARRANGED” PLAN OF REORGANIZATION OR
LIQUIDATION, AS THE CASE MAY BE (THE “PLAN”), FOR THE DEBTORS UNDER CHAPTER 11
OF TITLE 11 OF THE UNITED STATES CODE, 11 U.S.C. §§ 101 ET SEQ. (THE “BANKRUPTCY
CODE”). THIS PLAN TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR
SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN PURSUANT TO SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN COMPLIANCE
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE.
THIS OUTLINE IS BEING PROVIDED IN FURTHERANCE OF SETTLEMENT DISCUSSIONS AND IS
ENTITLED TO PROTECTION PURSUANT TO FED. R. EVID. 408 AND ANY SIMILAR RULE OF
EVIDENCE. THE TRANSACTIONS DESCRIBED IN THIS PLAN TERM SHEET ARE SUBJECT IN ALL
RESPECTS TO, AMONG OTHER THINGS, THE APPLICABLE PLAN SUPPORT AGREEMENT WITH THE
APPLICABLE SUPPORTING NOTEHOLDERS PARTY THERETO, AND DEFINITIVE DOCUMENTATION,
INCLUDING THE PLAN, APPROPRIATE DISCLOSURE MATERIAL, AND RELATED DOCUMENTS.

CERTAIN KEY TERMS

 

Term

  

Description

Proposed Filing Entities    Dendreon Corporation (the “Company”, and once
reorganized, the “Reorganized Company”) and its wholly owned United States
subsidiaries, Dendreon Holdings, LLC, Dendreon Distribution, LLC and Dendreon
Manufacturing, LLC (collectively, the “Debtors”).     Supporting Noteholders   
Holders named in the applicable Plan Support Agreements with the Company (the
“Supporting Noteholders”) of the Company’s 2016 Notes issued under the First
Supplemental Indenture, dated January 20, 2011, to the Base Indenture, dated
March 16, 2007, with The Bank of New York Mellon Trust Company, N.A., as trustee
(the “2016 Notes”).    

Proposed Filing Date/Venue

   November 9, 2014 / Delaware.     Stand-Alone Plan   

On the effective date of the Plan (the “Effective Date”), the Reorganized
Company shall issue new common stock in the Reorganized Company (the “New Common
Stock”), and holders of claims and interests shall receive the treatment as set
forth in Exhibit 1 with respect to the Stand-Alone Plan.

 

The Stand-Alone Plan is subject to the competitive process described below (the
“Competitive Process”) to sell all or substantially all of the non-cash assets
of the Debtors in a 363 Sale (as defined below) or a Plan Sale (as defined
below) as an alternative to the Stand-Alone Plan. A Qualified Bid (as defined in
the Bidding Procedures) in the Competitive Process for all or substantially all
of the non-cash assets of the Debtors in a 363 Sale or a Plan Sale must have a
value in excess of $275,000,000 as determined pursuant to the Bidding Procedures
(as defined below).



--------------------------------------------------------------------------------

Term

  

Description

         The Competitive Process shall run from the petition date and in
parallel with the process for seeking confirmation of the Stand-Alone Plan, but
shall cease in the event that no Qualified Bids are received by the bid deadline
set forth in the Bidding Procedures (the “Bid Deadline”). If no Qualified Bids
are received by the Bid Deadline, the Debtors shall prosecute confirmation of
the Stand-Alone Plan, and the Company shall emerge from bankruptcy as a
reorganized entity.     363 Sale    A purchase of all or substantially all of
the Debtors’ non-cash assets in a sale pursuant to section 363 of the Bankruptcy
Code, followed by a plan of liquidation of the Debtors’ in which all holders of
claims and interests shall receive the treatment as set forth in Exhibit 1 with
respect to the 363 Sale.     Plan Sale    A recapitalization transaction
effectuated through the Plan in which the Bidder (as defined below) acquires New
Common Stock of the Reorganized Company, in which case all holders of claims and
interests shall receive the treatment set forth as set forth in Exhibit 1 with
respect to the Plan Sale.     Competitive Process   

Prospective buyers (the “Bidders”) may bid:

 

(i)     in a 363 Sale; OR

 

(ii)    in a Plan Sale;

 

in each case subject to the applicable requirements set forth in the bidding
procedures attached hereto as Exhibit 2 (the “Bidding Procedures”).

 

If one or more Bidders submits a Qualified Bid and a Successful Bidder (as
defined in the Bidding Procedures) enters into an asset purchase agreement or an
investment agreement (as the case may be) at the Auction (as defined below) (or,
in the event that an Auction is not conducted because only one Qualified Bid is
received by the Bid Deadline, upon entry into such asset purchase agreement or
investment agreement (as the case may be) in accordance with the Bidding
Procedures, the Debtors shall prosecute confirmation of the applicable plan
scenario (i.e., 363 Sale or Plan Sale).

    Bidding Procedures    On the petition date, the Debtors shall file a motion
seeking approval of the Bidding Procedures to govern the Competitive Process,
and shall seek a hearing date as soon as practicable thereafter but no later
than 30 days after the petition date. Among other things, the Bidding Procedures
shall set forth the deadline and requirements for the submission of a Qualified
Bid, and shall set the date of the Auction and the deadline to file any
objections to the results of the Auction. Supporting Noteholders shall be
permitted to submit a cash bid in accordance with the Bidding Procedures.    
Auction or Acceptance of Qualified Bid   

An auction (the “Auction”) shall be held if the Company receives more than one
Qualified Bid, and shall occur within 5 business days after the Bid Deadline
unless otherwise determined by the Company.

 

In the event that the Company receives only one Qualified Bid by the Bid
Deadline, the Company shall promptly accept such Qualified Bid and enter into an
asset purchase agreement or investment agreement (as the case may be) with
respect to such Qualified Bid no later than 5 business days following the Bid
Deadline.

   

Releases, Indemnification and    

Exculpation

   To the fullest extent permitted by applicable law, the Plan shall provide for
comprehensive mutual release, indemnification and exculpation provisions from
and for the benefit of the Debtors, the Supporting Noteholders, the Trustee for
the 2016 Notes and the members of the Official Committee of Unsecured Creditors
(the “Creditors’ Committee”), and all individuals serving, or who have served
since the

 

2



--------------------------------------------------------------------------------

Term

  

Description

     petition date, as a manager, director, managing member, officer, partner,
shareholder, agent, or employee of any of the foregoing and the attorneys and
other advisors to each of the foregoing.     Conditions to Effectiveness    The
Plan shall contain such conditions to effectiveness of the applicable Plan
alternatives customary in plans of reorganization or plans of liquidation, as
the case may be, of such type.     Milestones    Milestones related to the Plan
and the Competitive Process shall be as set forth in Section 10 of the Plan
Support Agreement and the Bidding Procedures, respectively.     Assumed
Contracts    In a Stand-Alone Plan, the Debtors shall identify in writing to the
Supporting Noteholders the contracts proposed to be assumed and rejected at
least 15 business days prior to the hearing seeking to confirm the Plan and
shall consult with the Supporting Noteholders in connection therewith.    
Investor Rights    In a Stand-Alone Plan, usual and customary investor rights
acceptable in form and substance in all respects to the Supporting Noteholders,
including as to status as a private company, board selection, rights under a
shareholders agreement and trading restrictions.     Minority Holder Protections
   If warranted under the circumstances, the constituent documents of the
Reorganized Company shall contain appropriate minority investor protections,
which shall be negotiated in good faith by and among the Debtors, the Supporting
Noteholders and the Creditors’ Committee.     Private Company Status    It is
the intention of the parties that the Reorganized Company be a private, non-SEC
reporting company.     Management Incentive Plan    In a Stand-Alone Plan, any
Management Incentive Plan will be acceptable in all respects to the Supporting
Noteholders, and the Debtors will provide reasonable assistance and cooperation
in recommending proposed terms for such plan.     Interpretation    In the event
of any inconsistency between this Plan Term Sheet and the Bidding Procedures,
the terms of the Bidding Procedures shall control.

* * * * *

 

3



--------------------------------------------------------------------------------

EXHIBIT 1

CLASSIFICATION, IMPAIRMENT AND TREATMENT OF CLAIMS

Set forth below are the proposed classification, impairment and treatment of
claims under the Plan, including relevant differences among the three Plan
alternatives:

Stand-Alone Plan

363 Sale

Plan Sale

 

Claims

  

Impairment

    

Treatment

     

Administrative Expenses and Priority    

Tax Claims

   N/A      All allowed administrative expenses and allowed priority tax claims
shall be paid in full in cash or upon such other terms as the applicable Debtors
and the holder thereof may agree, or otherwise be unimpaired. Reserves will be
established for any disputed administrative expense and priority tax claims and
an escrow shall be established for the payment of professional fee claims
subject to the fee application and approval process.      

Class 1

 

Other Priority Claims    

   Unimpaired         

To the extent applicable, all allowed other priority claims shall be reinstated
or paid in full in cash.

 

Not entitled to vote; conclusively deemed to accept the Plan.

     

Class 2

 

Secured Claims

   Unimpaired         

To the extent applicable, all allowed secured claims shall, at the Debtors’
option, be paid in full in cash on, or promptly following, the Effective Date or
be treated in a manner so as to be unimpaired within the meaning of Bankruptcy
Code section 1124.

 

Not entitled to vote; conclusively deemed to accept the Plan.

     

Class 3

 

Noteholders’ Claims

 

(2016 Notes)

   Impaired     

Stand-Alone Plan

 

Holders of 2016 Notes shall receive, on a pro rata basis with holders of General
Unsecured Claims to the extent set forth below following the determination of
treatment of General Unsecured Claims set forth below, shares of New Common
Stock of the Reorganized Company, subject to dilution for New Common Stock, if
any, issued in connection with the Management Incentive Plan.

 

363 Sale OR Plan Sale

 

Holders of 2016 Notes shall receive, on a pro rata basis with holders of Class 4
General Unsecured Claims, distributable cash or other assets of the Debtors’
estates, in an amount not to exceed 100% of the amount of their allowed claims
plus interest.

 

Entitled to vote.



--------------------------------------------------------------------------------

Claims

  

Impairment

  

Treatment

     

Class 4

 

General Unsecured Claims

   TBD   

Stand-Alone Plan

 

General unsecured claims other than those based on the 2016 Notes (the “General
Unsecured Claims”) shall receive either (i) shares of New Common Stock of the
Reorganized Company on a pro rata basis with holders of Class 3 Noteholders’
Claims, or (ii) cash, in an amount not to exceed 100% of the amount of their
allowed claims plus interest, as set forth under the Convenience Class or the
Cash Out Pool (each as defined below).

 

A convenience class with a cash pool of $[x] (the “Cap Amount”) shall be
established for claims of the General Unsecured Creditors equal to no more than
$[X] (the “Convenience Class”). General Unsecured Creditors electing to
participate in the Convenience Class shall receive either (i) par value or (ii)
in the event that the aggregate amount of convenience claims exceeds the Cap
Amount, their pro rata share of the Cap Amount.

 

Holders of General Unsecured Claims equal to no more than $[X] that do not hold
Convenience Class Claims may participate in a “Cash-Out Option” to be paid out
of an amount of cash to be reasonably agreed upon by the Debtors, the Supporting
Noteholders, and the Creditors’ Committee (the “Cash Out Pool”). Under the Cash
Out Pool General Unsecured Creditors shall have the option to receive: (i) their
pro rata share of Reorganized Company; or (ii) (a) a cash recovery of a
percentage of their allowed claims (the “Cash Out Percentage”) to be reasonably
agreed upon by the Debtors, the Supporting Noteholders and the Creditors’
Committee or (b) in the event that the aggregate distributable amount necessary
to satisfy such electing claims exceeds the Cash-Out Pool, their pro rata share
of such pool. To the extent the Debtors, the Supporting Noteholders and the
Creditors’ Committee do not agree on the Cash Out Percentage and the Cash Out
Pool, all parties’ rights are reserved.

 

Voting TBD.

  

 

Impaired

  

 

363 Sale OR Plan Sale

 

General Unsecured Claims shall receive, on a pro rata basis with holders of
Class 3 Noteholders’ Claims, distributable cash or other assets of the Debtors’
estates, in an amount not to exceed 100% of the amount of their allowed claims
plus interest.

 

Entitled to vote.

     

Class 5

 

Intercompany Claims

   Unimpaired       

Stand-Alone Plan OR Plan Sale

 

Intercompany claims (including between Debtors and non-Debtor subsidiaries that
are wholly owned by Debtors) shall be reinstated or compromised as determined by
the Debtors.

 

Not entitled to vote; conclusively deemed to accept the Plan.



--------------------------------------------------------------------------------

Claims

  

Impairment

  

Treatment

           Impaired   

363 Sale

 

Intercompany claims shall be canceled or otherwise extinguished.

 

Not entitled to vote; deemed to reject the Plan.

     

Class 6

 

Subordinated Claims

   Impaired   

Stand-Alone Plan

 

Applicable, holders of claims subordinated by Bankruptcy Code sections 510(b)
and 510(c) will receive no distribution under the Plan.

 

363 Sale OR Plan Sale

 

Subject to payment in full of all allowed claims plus interest to the extent
applicable, holders of claims subordinated by Bankruptcy Code sections 510(b)
and 510(c) (together with holders of Class 7 interests) shall receive their pro
rata share of any other distributable cash or other assets of the Debtors’
estates. No recovery is anticipated by holders of Class 6 interests.

 

Not entitled to vote; deemed to reject the Plan.

     

Class 7

 

Existing Common Stock

   Impaired   

Stand-Alone Plan

 

Existing shares of the Company’s common stock shall be canceled; the holders
thereof will receive no distribution under the Plan.

 

363 Sale OR Plan Sale

 

Subject to payment in full of all allowed claims plus interest to the extent
applicable, holders of existing shares of the Company’s common stock (together
with holders of Class 6 claims) shall receive their pro rata share of any other
distributable cash or other assets of the Debtors’ estates, and such shares
shall be canceled. No recovery is anticipated by holders of Class 7 interests.

 

Not entitled to vote; deemed to reject the Plan.

     

Class 8

 

Other Interests

   Impaired   

Other interests, options, warrants, call rights, puts, awards, or other
agreements to acquire existing common stock in the Debtors shall be canceled;
the holders thereof will receive no distribution under the Plan.

 

Not entitled to vote; deemed to reject the Plan.

     

Class 9

 

Intercompany Interests    

   Unimpaired       

Stand-Alone Plan OR Plan Sale

 

Equity interests in a Debtor held by another Debtor shall be reinstated.

 

Not entitled to vote; conclusively deemed to accept the Plan.

  

 

Impaired

  

 

363 Sale

 

Equity interests in a Debtor held by another Debtor shall be canceled.

 

Not entitled to vote; deemed to reject the Plan.



--------------------------------------------------------------------------------

EXHIBIT 2

BIDDING PROCEDURES

(to be attached)



--------------------------------------------------------------------------------

BIDDING PROCEDURES1

By the Motion, Dendreon Corporation and its direct and indirect subsidiaries
that are debtors and debtors in possession in the jointly administered chapter
11 cases pending in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) under Case No. 14-12515 (together the
“Debtors”),2 sought approval of, among other things, the procedures through
which they will, with the consultation of the Committee and the other
Consultation Parties (each term as defined herein) determine the highest or
otherwise best offer for the sale of substantially all of their non-cash assets
(the “Acquired Assets”).

On December 17, 2014 the Bankruptcy Court entered an order (the “Bidding
Procedures Order”), which, among other things, authorized the Debtors to
determine the highest or otherwise best offer for the Acquired Assets through
the process and procedures set forth below (the “Bidding Procedures”). The
Bidding Procedures provide that the Debtors may also consider bids in the form
of a recapitalization transaction effectuated through a chapter 11 plan of
reorganization, subject to the requirements set forth herein (a “Chapter 11 Plan
Bid”). In addition, the Debtors may designate a stalking horse bidder (the
“Stalking Horse Bidder”) in accordance with the procedures set forth below.

To the extent the Bidding Procedures require the Debtors to consult with the
Committee or other Consultation Parties in connection with making a
determination or taking an action, the Debtors shall do so in a regular and
timely manner prior to making such determination or taking such action.

Acquired Assets to Be Sold

The Debtors are offering for sale all of the Acquired Assets. Except in the case
of a Chapter 11 Plan Bid and except as otherwise provided in the Acquisition
Agreement or a Modified Acquisition Agreement (both as defined below) submitted
by a Successful Bidder (as defined below) (including any exhibits or schedules
thereto) all of the Debtors’ right, title and interest in and to the Acquired
Assets subject thereto shall be sold free and clear of any pledges, liens,
security interests, encumbrances, claims, charges, options and interests thereon
(collectively, the “Interests”) to the maximum extent permitted by section 363
of the Bankruptcy Code, with such Interests to attach to the net proceeds of the
sale of the Acquired Assets with the same validity and priority as such
Interests applied against the Acquired Assets. More detail regarding the
Acquired Assets will be posted in the electronic data room.

 

1  Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the motion for approval of, among other things, the
Bidding Procedures (the “Motion”).

2  The Debtors and the last four digits of their respective taxpayer
identification numbers are as follows: Dendreon Corporation (3193), Dendreon
Holdings, LLC (8047), Dendreon Distribution, LLC (8598) and Dendreon
Manufacturing, LLC (7123). The address of the Debtors’ corporate headquarters is
1301 2nd Avenue, Seattle, Washington 98101.



--------------------------------------------------------------------------------

Bidding Process

The Debtors and their advisors shall, subject to the other provisions of these
Bidding Procedures, including the consultation obligations set forth herein and
the Bidding Procedures Order, (i) determine whether any person is a Qualified
Bidder (as defined below), (ii) coordinate the efforts of Qualified Bidders in
conducting their due diligence investigations, (iii) receive offers from
Qualified Bidders, (iv) negotiate any offers made to purchase the Acquired
Assets, and (v) determine if any Qualified Bidder should be selected as a
Stalking Horse Bidder.

Key Dates For Potential Competing Bidders

The Bidding Procedures provide interested parties with the opportunity to
qualify for and participate in an auction to be conducted by the Debtors (the
“Auction”) and to submit competing bids for the Acquired Assets. The Debtors
shall assist Qualified Bidders in conducting their respective due diligence
investigations and shall accept Bids (as defined below) until January 27, 2015
at 5:00 p.m. (prevailing Eastern Time) (the “Bid Deadline”).

The key dates for the sale process are as follows:

 

December 29, 2014   Stalking Horse Deadline     January 27, 2015 at 5:00 P.M.
EST   Bid Deadline - Due Date for Bids and Deposits     February 3, 2015 at
10:00 A.M. EST   Auction     January 27, 2015 at 10:00 A.M. EST   Objection
Deadline in Connection with Sale of Acquired Assets to a Successful Bidder3    
February 5, 2015 at 9:30 A.M. EST   Sale Hearing

The Debtors will be deemed to have accepted a 363 Bid only when the 363 Bid has
been approved by the Bankruptcy Court at the Sale Hearing. In the event that the
Successful Bid is a Chapter 11 Plan Bid, the Sale Hearing will not occur and the
Debtors will prosecute confirmation of a plan of reorganization consistent with
such Chapter 11 Plan Bid.

In the event of a material change in circumstances regarding the sale process,
the Debtors shall consult with the Consultation Parties regarding whether to
extend any of the deadlines set forth in these Bidding Procedures or otherwise
change the procedures in any material respect.

 

3  This objection deadline applies to all objections to the Sale Motion and the
Sale of the Acquired Assets to a Successful Bidder, with the exception of
objections related to adequate assurance performance by the Successful Bidder or
any changes to the Acquisition Agreement.

 

2



--------------------------------------------------------------------------------

Procedures for the Designation of a Stalking Horse Bidder

The Debtors, in consultation with the Consultation Parties, may select a
Stalking Horse Bidder for the Acquired Assets for the purposes of establishing a
minimum acceptable bid with which to begin the Auction (the “Stalking Horse
Bid”) and provide such Stalking Horse Bidder with the Bid Protections; provided
that no insider or affiliate of the Debtors shall be entitled to any Bid
Protections; and provided further that (a) the Debtors have provided five
business days’ notice to the Committee, the Supporting Noteholders, the United
States Trustee and those parties who have filed the appropriate notice pursuant
to Bankruptcy Rule 2002 requesting notice of all pleadings filed in the Chapter
11 Cases (the “Stalking Horse Notice Parties”), with no further notice being
required, of such Stalking Horse Bid and provision of Bid Protections (the
“Stalking Horse Objection Period”), and (b) the Court has entered an order
approving the Bid Protections following expiration of the Stalking Horse
Objection Period (x) upon certification of counsel if no objection from any of
the Stalking Notice Parties has been received within the Stalking Horse
Objection Period or (y) after an emergency hearing if an objection from any of
the Stalking Horse Notice Parties has been received within the Stalking Horse
Objection Period. The Debtors shall have until December 29, 2014 (the “Stalking
Horse Deadline”) to select a Qualified Bid of a Qualified Bidder to be a
Stalking Horse Bid. The Debtors shall finalize a purchase agreement with a
Stalking Horse Bidder (the “Stalking Horse Agreement”) by no later than the
Stalking Horse Deadline. Within one (1) day following the Stalking Horse
Deadline the Debtors shall file with the Bankruptcy Court a notice (the
“Stalking Horse Notice”) of such Stalking Horse Bid and a copy of the Stalking
Horse Agreement. The Debtors shall serve such Stalking Horse Notice on (i) all
entities known to have expressed an interest in a transaction with respect to
the Acquired Assets during the past twelve (12) months, (ii) all entities known
to have asserted any lien, claim, interest or encumbrance in or upon any of the
Acquired Assets, (iii) counsel to each of the Supporting Noteholders,
(iv) counsel to the Committee, and (v) counsel to any other official committee
appointed in the Chapter 11 Cases.

Due Diligence

Access to Diligence Materials.

To participate in the bidding process and to receive access to due diligence
(the “Diligence Materials”), a party must submit to the Debtors (i) an executed
confidentiality agreement substantially in the form attached hereto as Exhibit A
or such other form reasonably satisfactory to the Debtors, in consultation with
the Consultation Parties and (ii) reasonable evidence demonstrating the party’s
financial capability to consummate a sale transaction for the Acquired Assets or
a recapitalization transaction pursuant to a chapter 11 plan of reorganization
(any such transaction, a “Transaction”) as reasonably determined by the Debtors,
in consultation with the Consultation Parties. A party who qualifies for access
to Diligence Materials pursuant to the prior sentence shall be a “Qualified
Bidder.”

The Debtors will afford any Qualified Bidder the time and opportunity to conduct
reasonable due diligence, as determined by the Debtors, in consultation with the
Consultation Parties, including reasonable access to management, access to the
electronic data room and other information that a Qualified Bidder may
reasonably request; provided, however, that the Debtors shall not be obligated
to furnish any due diligence information after the Bid Deadline to any

 

3



--------------------------------------------------------------------------------

party that has not submitted a Qualified Bid (as defined below). The Debtors
reserve the right to withhold any Diligence Materials that the Debtors
determine, in consultation with the Consultation Parties, are business-sensitive
or otherwise not appropriate for disclosure to a Qualified Bidder who is a
competitor of the Debtors or is affiliated with any competitor of the Debtors.
Neither the Debtors nor their representatives shall be obligated to furnish
information of any kind whatsoever to any person that is not determined to be a
Qualified Bidder.

All due diligence requests must be directed to Lazard Frères & Co. LLC, 30
Rockefeller Plaza, New York, NY 10020, to the attention of Sven Pfeiffer
(sven.pfeiffer@lazard.com; Phone: 212-632-6583; Fax: 212-332-8365).

Due Diligence from Qualified Bidders.

Each Qualified Bidder shall comply with all reasonable requests for additional
information and due diligence access by the Debtors or their advisors regarding
the ability of such Qualified Bidder, as applicable, to consummate its
contemplated transaction. Failure by a Qualified Bidder to comply with requests
for additional information and due diligence access may be a basis for the
Debtors, in consultation with the Consultation Parties, to determine that such
bidder is no longer a Qualified Bidder. Failure by a Qualified Bidder to comply
with requests for additional information and due diligence access may be a basis
for the Debtors, in consultation with the Consultation Parties, to determine
that a bid made by such Qualified Bidder is not a Qualified Bid.

Auction Qualification Process

To be eligible to participate in the Auction, each offer, solicitation or
proposal (each, a “Bid”), must be reasonably determined by the Debtors, in
consultation with the Consultation Parties, to satisfy each of the following
conditions:

 

  (a) Good Faith Deposit: Each Bid must be accompanied by a deposit in the
amount of ten percent (10%) of the purchase price contained in the Modified
Acquisition Agreement (defined below), before any reductions for assumed
liabilities, or, in the case of a Chapter 11 Plan Bid, ten percent (10%) of the
amount of the capital investment contemplated by such bid, before any reductions
for assumed liabilities, to an interest-bearing escrow account to be identified
and established by the Debtors (the “Good Faith Deposit”).

 

  (b) Same or Better Terms: Each Bid must be on terms that the Debtors, in their
business judgment and after consulting with the Consultation Parties, determine
are the same or better than the terms of either (i) the Acquisition Agreement,
or (ii) in the event the Debtors enter into a Stalking Horse Agreement, the
Stalking Horse Agreement.

 

  (c)

Executed Agreement: Each Bid must be based on the proposed acquisition
agreement, which will be prepared by the Debtors in consultation with the
Consultation Parties, and will be filed with the Bankruptcy Court no later than
the day after the Stalking Horse Deadline (the “Acquisition Agreement”) and must
include executed transaction documents, signed by an authorized representative
of

 

4



--------------------------------------------------------------------------------

  such Qualified Bidder, pursuant to which the Qualified Bidder proposes to
effectuate a Transaction (a “Modified Acquisition Agreement”).4 Each Bid must
also include a copy of the Acquisition Agreement marked against the Modified
Acquisition Agreement to show all changes requested by the Qualified Bidder
(including the inclusion of the purchase price). Each Modified Acquisition
Agreement must provide (1) a commitment to close within two business days after
all closing conditions are met and (2) a representation that the Qualified
Bidder will (a) make all necessary filings under the Hart Scott Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), and (b) submit all
necessary filings under the HSR Act within ten (10) days following the effective
date of the Modified Acquisition Agreement.

In the event the Debtors enter into a Stalking Horse Agreement each Bid must
include a copy of the Modified Acquisition Agreement marked against the Stalking
Horse Agreement.

 

  (d) Minimum Bid: A Bid (including a Chapter 11 Plan Bid) for all or
substantially all of the Debtors’ non-cash assets must propose a minimum
purchase price, including any assumption of liabilities and any earnout or
similar provisions, that in the Debtors’ reasonable business judgment, after
consulting with the Consultation Parties, has a value greater than
$275,000,0005.

In the event that the Debtors, in consultation with the Consultation Parties,
enter into a Stalking Horse Agreement, a Bid for all or substantially all of the
Debtors’ assets (or in the case of a Chapter 11 Plan Bid for the equity of
reorganized Dendreon) must propose a minimum purchase price, including any
assumption of liabilities and any earnout or similar provisions, that in the
Debtors’ reasonable business judgment, after consulting with the Consultation
Parties, has a value greater than (i) the purchase price set forth in any
Stalking Horse Purchase Agreement, (ii) the Break-Up Fee (as defined in the Sale
Motion), if any (iii) the Expense Reimbursement Amount (as defined in the Sale
Motion), if any, (iv) the Assumed Liabilities (as defined in the Stalking Horse
Agreement), as applicable, and (v) the Overbid Amount6, as applicable the sum of
which shall be the “Stalking Horse Auction Minimum Bid Amount”.

 

4  If the Bid is a Chapter 11 Plan Bid and the Debtors have not filed a form of
investment agreement with the Bankruptcy Court within at least ten (10) business
days prior to the Bid Deadline, any Qualified Bidder submitting a Chapter 11
Plan Bid shall submit a Modified Acquisition Agreement marked as appropriate. If
a form of investment agreement has been filed, any Qualified Bidder submitting a
Chapter 11 Plan Bid shall submit a modified investment agreement (a “Modified
Investment Agreement”). All requirements of these Bid Procedures that apply to a
Modified Acquisition Agreement shall apply to a Modified Investment Agreement.

5  To the extent a Supporting Noteholder submits a Bid, such Bid must be a cash
Bid.

6  The “Overbid Amount” shall be $1 million.

 

5



--------------------------------------------------------------------------------

  (e) Designation of Assigned Contracts and Leases: A Bid must identify any and
all executory contracts and unexpired leases of the Debtors that the Qualified
Bidder wishes to be assumed and, with respect to any Bid that is not a Chapter
11 Plan Bid, assigned to the Qualified Bidder at closing, pursuant to a
Transaction. A Bid must specify whether the Debtors or the Qualified Bidder will
be responsible for any cure costs associated with such assumption, and include a
good faith estimate of such cure costs (which estimate may be provided by the
Debtors).

 

  (f) Designation of Assumed Liabilities: A Bid must identify all liabilities
which the Qualified Bidder proposes to assume.

 

  (g) Corporate Authority: A Bid must include written evidence reasonably
acceptable to the Debtors, after consulting with the Consultation Parties,
demonstrating appropriate corporate authorization to consummate the proposed
Transaction; provided that, if the Qualified Bidder is an entity specially
formed for the purpose of effectuating the Transaction, then the Qualified
Bidder must furnish written evidence reasonably acceptable to the Debtors, after
consulting with the Consultation Parties, of the approval of the Transaction by
the equity holder(s) of such Qualified Bidder.

 

  (h) Disclosure of Identity of Qualified Bidder: A Bid must fully disclose the
identity of each entity that will be bidding for or purchasing the Acquired
Assets or otherwise participating in connection with such Bid, and the complete
terms of any such participation, including any agreements, arrangements or
understandings concerning a collaborative or joint bid or any other combination
concerning the proposed Bid.

 

  (i) Proof of Financial Ability to Perform: A Bid must include written evidence
that the Debtors may reasonably conclude, in consultation with their advisors
and the Consultation Parties, demonstrates that the Qualified Bidder has the
necessary financial ability to close the Transaction and provide adequate
assurance of future performance under all contracts to be assumed and assigned
in such Transaction. Such information must include, inter alia, the following:

 

  (1) contact names and numbers for verification of financing sources;

 

  (2)

written evidence of the Qualified Bidder’s internal resources and proof of any
debt funding commitments from a recognized banking institution and, if
applicable, equity commitments in an aggregate amount equal to the cash portion
of such Bid or the posting of an irrevocable letter of credit

 

6



--------------------------------------------------------------------------------

  from a recognized banking institution issued in favor of the Debtors in the
amount of the cash portion of such Bid, in each case, as are needed to close the
Transaction;

 

  (3) the Qualified Bidder’s current financial statements (audited if they
exist) or other similar financial information reasonably acceptable to the
Debtors;

 

  (4) a description of the Qualified Bidder’s pro forma capital structure (and,
in the case of a Chapter 11 Plan Bid, the Debtors’ pro forma capital structure);
and

 

  (5) any such other form of financial disclosure or credit-quality support
information or enhancement reasonably acceptable to the Debtors, in consultation
with the Consultation Parties, demonstrating that such Qualified Bidder has the
ability to close the Transaction.

 

  (j) Regulatory and Third Party Approvals: A Bid must set forth each regulatory
and third-party approval required for the Qualified Bidder to consummate the
Transaction, and the time period within which the Qualified Bidder expects to
receive such regulatory and third-party approvals, and the Debtors, in
consultation with the Consultation Parties, may consider the timing of such
approvals, and any actions the Qualified Bidder will take to ensure receipt of
such approval(s) as promptly as possible, when considering the other Bid
Assessment Criteria (defined below).

 

  (k) Contact Information and Affiliates: A Bid must provide the identity and
contact information for the Qualified Bidder and full disclosure of any parent
companies of the Qualified Bidder.

 

  (l) Contingencies: A Bid may not be conditioned on obtaining financing or any
internal approval, or on the outcome or review of due diligence.

 

  (m) Irrevocable: A Bid must be irrevocable until the Good Faith Deposit
associated with such Bid must be returned in accordance with the terms hereof
(or, if the Successful Bid is a Chapter 11 Plan Bid, until confirmation of such
plan of reorganization), provided that if such Bid is accepted as the Successful
Bid or the Backup Bid (as defined below), such Bid shall continue to remain
irrevocable, subject to the terms and conditions of the Bidding Procedures.

 

  (n) Compliance with Diligence Requests. The Qualified Bidder submitting a Bid
must have complied with reasonable requests for additional information and due
diligence access from the Debtors (as described above) to the reasonable
satisfaction of the Debtors, in consultation with the Consultation Parties.

 

  (o) Confidentiality Agreement. To the extent not already executed, a Bid must
include an executed confidentiality agreement substantially in the form attached
hereto as Exhibit A or otherwise in form and substance reasonably satisfactory
to the Debtors, after consulting with the Consultation Parties.

 

7



--------------------------------------------------------------------------------

  (p) Termination Fees. Except with respect to any Stalking Horse Bidder, a Bid
must not entitle the Qualified Bidder to any break-up fee, termination fee or
similar type of payment or reimbursement and, by submitting a Bid, the Qualified
Bidder waives the right to pursue a substantial contribution claim under 11
U.S.C. § 503 related in any way to the submission of its Bid or participation in
any Auction (as defined below).

A Bid received from a Qualified Bidder that meets the above requirements for the
applicable assets, as determined by the Debtors in their sole discretion after
consulting with the Consultation Parties, shall constitute a “Qualified Bid” for
such assets; provided that if the Debtors receive a Bid prior to the Bid
Deadline that is not a Qualified Bid the Debtors may, in consultation with the
Consultation Parties, provide the Qualified Bidder with the opportunity to
remedy any deficiencies prior to the Auction; provided, further, that, for the
avoidance of doubt, if any Qualified Bidder fails to comply with reasonable
requests for additional information and due diligence access from the Debtors to
the satisfaction of the Debtors, in consultation with the Consultation Parties,
the Debtors may, after consulting with the Consultation Parties, disqualify any
Qualified Bidder and Qualified Bid in the Debtor’s discretion, and such
Qualified Bidder shall not be entitled to attend or participate in the Auction.

Bid Deadline

The following parties must receive a Bid in writing, on or before January 27,
2015 at 5:00 p.m. (prevailing Eastern Time) or such earlier date as may be
agreed to by each of the Debtors, after consulting with the Consultation Parties
(the “Bid Deadline”): (1) the Debtors, 200 Crossing Boulevard, Bridgewater, NJ
08807, Attn: Robert Crotty (rcrotty@dendreon.com); (2) counsel for the Debtors,
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036,
Attn: Ken Ziman (ken.ziman@skadden.com), 155 N. Wacker Drive, Chicago, IL,
60606, Attn: Felicia Perlman (felicia.perlman@skadden.com), and 500 Boylston
Street, Boston, MA 02116, Attn: Graham Robinson (graham.robinson@skadden.com);
(3) financial advisor to the Debtors, Lazard Frères & Co. LLC, 30 Rockefeller
Plaza, New York, NY 10020, Attn: Sven Pfeiffer (sven.pfeiffer@lazard.com) and
Brandon Aebersold (brandon.aebersold@lazard.com); and (4) proposed counsel to
the Committee, Sullivan & Cromwell LLP, 125 Broad Street, New York, NY
10004-2498, Attention: Michael H. Torkin (torkinm@sullcrom.com) and Krishna
Veeraraghavan (Veeraraghavank@sullcrom.com) and Young Conaway Stargatt & Taylor,
LLP, Rodney Square, 1000 N. King Street, Wilmington, Delaware 19801, Attention:
Pauline K. Morgan (pmorgan@ycst.com). The Debtors shall provide a copy of each
Bid received to counsel to any Supporting Noteholder that (i) does not submit a
Qualified Bid, and (ii) has confirmed in writing that it will not be providing
financing to, or otherwise directly or indirectly participating in a bid
submitted by, any Qualified Bidder who has submitted a Qualified Bid.

Auction

If two or more Qualified Bids are received by the Bid Deadline, or in the event
the Debtors, after consulting with the Consultation Parties, enter into a
Stalking Horse Agreement and one Qualified Bid other than that submitted by the
Stalking Horse Bidder is received by the

 

8



--------------------------------------------------------------------------------

Bid Deadline, the Debtors will conduct an auction (the “Auction”) to determine
the highest or otherwise best Qualified Bid. This determination shall take into
account any factors the Debtors, in consultation with the Consultation Parties,
reasonably deem relevant to the value of the Qualified Bid to the estates and
may include, but are not limited to, the following: (a) the amount and nature of
the consideration, including any assumed liabilities; (b) the number, type and
nature of any changes to the Acquisition Agreement requested by each Qualified
Bidder; (c) the extent to which such modifications or provisions are likely to
delay closing of the sale of the Debtors’ assets and the cost to the Debtors of
such modifications or delay; (d) the total consideration to be received by the
Debtors; (e) the likelihood of the Qualified Bidder’s ability to close a
transaction and the timing thereof; (f) the net benefit to the Debtors’ estates,
taking into account, if applicable, any Stalking Horse Bidder’s right to any
Break Up Fee or Expense Reimbursement Amount, and (f) any other qualitative or
quantitative factor the Debtors, in consultation with the Consultation Parties,
deem reasonably appropriate under the circumstances (collectively, the “Bid
Assessment Criteria”).

If two or more Qualified Bids are not received by the Bid Deadline, or in the
event the Debtors, after consulting with the Consultation Parties, enter into a
Stalking Horse Agreement, if one Qualified Bid other than that submitted by the
Stalking Horse Bidder is not received by the Bid Deadline, the Debtors may,
after consulting with the Consultation Parties, determine not to conduct the
Auction. If the Debtors have not entered into a Stalking Horse Agreement and
only one Qualified Bid is received by the Bid Deadline, the Debtors may, after
consulting with the Consultation Parties, select the Modified Acquisition
Agreement of such Qualified Bidder to be the Successful Bid and such Qualified
Bidder shall be the Successful Bidder. In the event the Debtors, after
consulting with the Consultation Parties, enter into a Stalking Horse Agreement,
if a Qualified Bid other than that submitted by the Stalking Horse Bidder is not
received by the Bid Deadline, the Stalking Horse Agreement shall become the
Successful Bid and the Stalking Horse Qualified Bidder shall be the Successful
Bidder. In the event that the Debtors have not entered into a Stalking Horse
Agreement and no Qualified Bids are received by the Bid Deadline, the Debtors
shall pursue a restructuring with the Supporting Noteholders, as outlined in the
Plan Support Agreement and the Plan Term Sheet attached thereto.

Procedures for Auction

The Auction, if necessary, shall take place on or before February 3, 2015 at
10:00 a.m. (prevailing Eastern Time) at the offices of counsel for the Debtors,
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036,
or such other place and time as the Debtors shall notify all Qualified Bidders
that have submitted Qualified Bids (including the Stalking Horse Bidder, if
any), the Supporting Noteholders and their counsel, the Committee and its
counsel, and any other official committee appointed in the Debtors’ chapter 11
cases and its counsel. The Auction shall be conducted according to the following
procedures:

Participation.

Any creditor shall be permitted to attend the Auction. Only such Qualified
Bidders (including the Stalking Horse Bidder, if any), or such other parties as
the Debtors shall determine, in consultation with the Consultation Parties, will
be entitled to make any Bids at the Auction.

 

9



--------------------------------------------------------------------------------

The Debtors Shall Conduct the Auction.

The Debtors and their professionals shall direct and preside over the Auction
and the Auction shall be transcribed. Other than as expressly set forth herein,
the Debtors, in consultation with the Consultation Parties, may conduct the
Auction in the manner they reasonably determine will result in the highest or
otherwise best Qualified Bid. The Debtors shall use their best efforts to
provide each participant in the Auction with a copy of the Modified Acquisition
Agreement associated with the highest or otherwise best Qualified Bid received
before the Bid Deadline (such highest or otherwise best Qualified Bid the
“Auction Baseline Bid”). In addition, at the start of the Auction, the Debtors
shall describe the terms of the Auction Baseline Bid. Each Qualified Bidder
(including the Stalking Horse Bidder, if any) participating in the Auction must
confirm that it (a) has not engaged in any collusion with respect to the bidding
or sale of any of the assets described herein, (b) has reviewed, understands and
accepts the Bidding Procedures and (c) has consented to the core jurisdiction of
the Bankruptcy Court (as described more fully below).

Terms of Overbids.

An “Overbid” is any bid made at the Auction subsequent to the Debtors’
announcement of the respective Auction Baseline Bid. Any Overbid for purposes of
this Auction must comply with the following conditions:

 

  (a) Minimum Overbid Increments: Any Overbid after and above the respective
Auction Baseline Bid shall be made in increments valued at not less than
$250,000. In order to maximize value, the Debtors reserve the right, in
consultation with the Consultation Parties, to announce reductions or increases
in the minimum incremental bids (or in valuing such bids) at any time during the
Auction. Additional consideration in excess of the amount set forth in the
respective Auction Baseline Bid may include cash and/or noncash consideration,
provided, however, that the value for such non-cash consideration shall be
determined by the Debtors, in consultation with the Consultation Parties, in
their reasonable business judgment.

 

  (b)

Remaining Terms Are the Same as for Qualified Bids: Except as modified herein or
by the Debtors at the Auction, in consultation with the Consultation Parties, an
Overbid at the Auction must comply with the conditions for a Qualified Bid set
forth above, provided, however, that (i) the Bid Deadline shall not apply,
(ii) no additional Good Faith Deposit shall be required beyond the Good Faith
Deposit previously submitted by a Qualified Bidder, provided that the Successful
Bidder shall be required to make a representation at the end of the Auction that
it will

 

10



--------------------------------------------------------------------------------

  provide any additional deposit necessary so that its Good Faith Deposit is
equal to the amount of ten percent (10%) of the purchase price, or ten percent
10% of the capital investment, contained in the Successful Bid, and (iii) each
Overbid may be based on the Auction Baseline Bid, or any other form Modified
Acquisition Agreement submitted prior to the Auction. Any Overbid must include,
in addition to the amount and the form of consideration of the Overbid, a
description of all changes (if any) requested by the Qualified Bidder to the
Acquisition Agreement or a previously submitted Modified Acquisition Agreement,
in connection therewith (including any changes to the designated assigned
contracts and leases and assumed liabilities). Any Overbid must remain open and
binding on the Qualified Bidder.

At the Debtors’ discretion, to the extent not previously provided (which shall
be determined by the Debtors in consultation with the Consultation Parties), a
Qualified Bidder submitting an Overbid at the Auction must submit, as part of
its Overbid, written evidence (in the form of financial disclosure or
credit-quality support information or enhancement reasonably acceptable to the
Debtors, in consultation with the Consultation Parties) reasonably demonstrating
such Qualified Bidder’s ability to close the Transaction proposed by such
Overbid.

Announcement and Consideration of Overbids.

 

  (a) Announcement of Overbids: The Debtors shall announce at the Auction the
material terms of each Overbid, the total amount of consideration offered in
each such Overbid, and the basis for calculating such total consideration and
such other terms as the Debtors, in consultation with the Consultation Parties,
reasonably determine will facilitate the Auction.

 

  (b) Consideration of Overbids: Subject to the deadlines set forth herein, the
Debtors reserve the right, in consultation with the Consultation Parties, in
their reasonable business judgment, to make one or more continuances of the
Auction to, among other things: facilitate discussions between the Debtors and
individual Qualified Bidders; allow individual Qualified Bidders to consider how
they wish to proceed; or give Qualified Bidders the opportunity to provide the
Debtors with such additional evidence as the Debtors in their reasonable
business judgment (after consulting with the Consultation Parties) may require,
that the Qualified Bidder has sufficient internal resources, or has received
sufficient non-contingent debt and/or equity funding commitments, to consummate
the proposed Transaction at the prevailing Overbid amount.

Backup Bidder.

Notwithstanding anything in the Bidding Procedures to the contrary, if an
Auction is conducted, the Qualified Bidder with the next highest or otherwise
best Bid at the Auction, as determined by the Debtors, in the exercise of their
business judgment and after consulting with the Consultation Parties, will be
designated as the backup bidder (the “Backup Bidder”). The Backup Bidder shall
be required to keep its initial Bid (or if the Backup Bidder submitted one or

 

11



--------------------------------------------------------------------------------

more Overbids at the Auction, the Backup Bidder’s final Overbid) (the “Backup
Bid”) open and irrevocable until the earlier of (i) 5:00 p.m. (prevailing
Eastern Time) on the date that is sixty (60) days after the date of entry of the
Sale Order, or, if the Successful Bid is a Chapter 11 Plan Bid, until the
effective date of such plan of reorganization (the “Outside Backup Date”), or
(ii) the closing of the transaction with the Successful Bidder.

Following the Sale Hearing, if the Successful Bidder fails to consummate an
approved transaction, the Backup Bidder will be deemed to have the new
prevailing bid, and the Debtors will be authorized, but not required, without
further order of the Bankruptcy Court, to consummate the transaction with the
Backup Bidder. In such case of a breach or failure to perform on the part of the
Successful Bidder (including any Backup Bidder designated as a Successful
Bidder), the defaulting Successful Bidder’s deposit shall be forfeited to the
Debtors. The Debtors, on their behalf and on behalf of each of their respective
estates, specifically reserve the right to seek all available damages, including
specific performance, from any defaulting Successful Bidder (including any
Backup Bidder designated as a Successful Bidder) in accordance with the terms of
the Bidding Procedures.

Additional Procedures.

The Debtors, after consulting with the Consultation Parties, may announce at the
Auction additional procedural rules that are reasonable under the circumstances
for conducting the Auction, so long as such rules are not inconsistent in any
material respect with the Bidding Procedures.

Consent to Jurisdiction and Authority as Condition to Bidding.

All Qualified Bidders (including the Stalking Horse Bidder, if any) shall be
deemed to have (1) consented to the core jurisdiction of the Bankruptcy Court to
enter an order or orders, which shall be binding in all respects, in any way
related to the Bidding Procedures, the Auction, or the construction and
enforcement of any Modified Acquisition Agreement or any other document relating
to any Transaction, (2) waived any right to a jury trial in connection with any
disputes relating to the Bidding Procedures, the Auction, or the construction
and enforcement of any Modified Acquisition Agreement or any other document
relating to any Transaction and (3) consented to the entry of a final order or
judgment in any way related to the Bidding Procedures, the Auction, or the
construction and enforcement of any Modified Acquisition Agreement or any other
document relating to any Transaction if it is determined that the Bankruptcy
Court would lack Article III jurisdiction to enter such a final order or
judgment absent the consent of the parties.

Sale Is As Is/Where Is.

Except as otherwise provided in the Modified Acquisition Agreement or the Sale
Order, the Acquired Assets or any other assets of the Debtors sold pursuant to
the Bidding Procedures, shall be conveyed at the closing of a transaction with a
Successful Bidder in their then-present condition, “AS IS, WITH ALL FAULTS, AND
WITHOUT ANY WARRANTY WHATSOEVER, EXPRESS OR IMPLIED.”

 

12



--------------------------------------------------------------------------------

Closing the Auction.

The Auction shall continue until there is one Qualified Bid for the Acquired
Assets or a Chapter 11 Plan Bid that the Debtors determine in their reasonable
business judgment, after consulting with the Consultation Parties, is the
highest or otherwise best Qualified Bid at the Auction. Thereafter, the Debtors
shall select such Qualified Bid, in consultation with the Consultation Parties,
as the overall highest or otherwise best Qualified Bid (such Bid, the
“Successful Bid,” and the Qualified Bidder submitting such Successful Bid, the
“Successful Bidder”). In making this decision, the Debtors shall consider, in
consultation with the Consultation Parties, the Bid Assessment Criteria.

The Auction shall close when the Successful Bidder submits fully executed sale
and transaction documents memorializing the terms of the Successful Bid.

Promptly following the Debtors’ selection, after consulting with the
Consultation Parties, of the Successful Bid and the conclusion of the Auction,
the Debtors shall announce the Successful Bid and Successful Bidder and shall
file with the Bankruptcy Court notice of the Successful Bid and Successful
Bidder.

Unless otherwise required pursuant to the Debtors’ fiduciary duties, the Debtors
shall not consider any Bids submitted after the conclusion of the Auction.

Return of Good Faith Deposits

The Good Faith Deposits of all Qualified Bidders shall be held in one or more
interest-bearing escrow accounts by the Debtors, but shall not become property
of the Debtors’ estates absent further order of the Bankruptcy Court. The Good
Faith Deposit of any Qualified Bidder that is neither the Successful Bidder nor
the Backup Bidder shall be returned to such Qualified Bidder not later than five
(5) business days after the Sale Hearing. The Good Faith Deposit of the Backup
Bidder, if any, shall be returned to the Backup Bidder on the date that is the
earlier of 72 hours after (a) the closing of the transaction with the Successful
Bidder and (b) the Outside Backup Date. Upon the return of the Good Faith
Deposits, their respective owners shall receive any and all interest that will
have accrued thereon. If the Successful Bidder timely closes the winning
transaction, its Good Faith Deposit shall be credited towards the purchase
price.

The Consultation Parties

The Debtors shall consult with the Supporting Noteholders, the Official
Committee of Unsecured Creditors appointed by the Bankruptcy Court on
November 19, 2014 (the “Committee”), and any other official committee appointed
in the Debtors’ chapter 11 cases, and each of their respective advisors
(collectively, the “Consultation Parties” and each, a “Consultation Party”) as
explicitly provided for in the Bidding Procedures; provided, however, that the
Debtors shall not be required to consult with any Consultation Party (and its
advisors) that is a Qualified Bidder unless such Qualified Bidder does not
submit a bid by the Bid Deadline, at which time, such Supporting Noteholder
shall become a Consultation Party; provided, further that if any individual
Supporting Noteholder becomes a Qualified Bidder, the consultation rights of any
Supporting Noteholder that has not become a Qualified Bidder shall not be
affected.

 

13



--------------------------------------------------------------------------------

Reservation of Rights of the Debtors

Except as otherwise provided in the Acquisition Agreement, the Bidding
Procedures or the Bidding Procedures Order, the Debtors further reserve the
right as they may reasonably determine to be in the best interest of their
estates, in consultation with the Consultation Parties to: (a) determine which
bidders are Qualified Bidders; (b) determine which Bids are Qualified Bids;
(c) determine whether to enter into a Stalking Horse Agreement; (d) determine
which Qualified Bid is the highest or otherwise best proposal and which is the
next highest or otherwise best proposal; (e) reject any Bid that is
(1) inadequate or insufficient, (2) not in conformity with the requirements of
the Bidding Procedures or the requirements of the Bankruptcy Code or
(3) contrary to the best interests of the Debtors and their estates; (f) waive
terms and conditions set forth herein with respect to all potential bidders;
(g) impose additional terms and conditions with respect to all potential
bidders; (h) extend the deadlines set forth herein; (i) continue or cancel the
Auction and/or Sale Hearing in open court without further notice; and (j) modify
the Bidding Procedures and implement additional procedural rules that the
Debtors determine, in their business judgment, after consulting with the
Consultation Parties, will better promote the goals of the bidding process and
discharge the Debtors’ fiduciary duties and are not inconsistent with any
Bankruptcy Court order.

 

14



--------------------------------------------------------------------------------

EXHIBIT B

MINIMUM NET REVENUE

 

Calendar Month

  

Minimum Net Revenue (USD)

November 2014

   $14.6 million

December 2014

   $17.6 million

January 2015

   $18.6 million

February 2015

   $17.1 million

March 2015

   $18.6 million

April 2015

   $21.3 million

May 2015

   $17.9 million

June 2015

   $21.2 million

July 2015

   $21.2 million

August 2015

   $19.5 million

September 2015

   $15.1 million

October 2015

   $24.3 million

November 2015

   $19.0 million

December 2015

   $19.0 million



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF JOINDER

The undersigned transferee (“Transferee”) hereby acknowledges that it has read
and understands the Plan Support Agreement, dated as of November 9, 2014 (the
“Agreement”), by and among (i) Dendreon Corporation (the “Company”) and its
subsidiaries signatory hereto, and (ii) [Insert Transferor’s Name]
(“Transferor”) and the other holders of the Company’s 2016 Notes issued under
the First Supplemental Indenture, dated January 20, 2011, to the Base Indenture,
dated March 16, 2007, with The Bank of New York Mellon Trust Company, N.A., as
trustee, that are parties to the Agreement, and agrees that it shall be
(A) bound by the terms and conditions thereof to the extent Transferor was
thereby bound and (B) deemed a “Supporting Noteholder” under the terms of the
Agreement.

Date Executed:             , 201    

 

TRANSFEREE

Name of Institution:  

 

By:  

 

Name:  

 

Its:  

 

Telephone:  

 

Facsimile:  

 

Prepetition Noteholder Claims Held by Transferee:
$                                